Exhibit 21.1 Subsidiaries of Metropolitan Health Networks, Inc. The following table sets forth the name and state of incorporation of our subsidiaries as of December 31, 2011.In accordance with Rule 601(b)(21) of Regulation S-K, this list excludes certain subsidiaries that (1) when considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of December 31, 2011 or (2) constituted consolidated wholly-owned multiple subsidiaries carrying on the same line of business. Name of Subsidiary State of Incorporation Continucare Corporation (1) Florida Metcare of Florida, Inc. (2) Florida Excludes 9 consolidated wholly-owned subsidiaries of Continucare Corporation, each of which carries on the business of operating a provider services network. Metcare of Florida, Inc. does business under the following d/b/a names: MetCare of Boca Raton MetCare of Daytona MetCare of Deland MetCare of Everglades MetCare of Jupiter MetCare of New Smyrna Beach MetCare of Okeechobee MetCare Oncology MetCare of Ormond MetCare of Plantation MetCare of Port Orange MetCare of St. Lucie West MetCare of Stuart MetCare of Wellington 68
